DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6 and 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-15 and 17-24 of copending Application No. 14/372324.  Although Independent claims 1, 2, 17, 18, 19 and 20 are not identical, they are not patentably distinct from each other because the current claims are fully encompassed by the claimed limitations of ‘324.  Though silent to two heating plates, ‘324 teaches such at claim 5.  ‘324 teaches each internal cooking temperature value (X) for the food stored in memory of the apparatus is prestored in the factory, before the first operational use of the apparatus at claim 4 and at claim 21 with respect to an estimated trend of a slope of the measured temperatures and .  With respect to Independent claim 12, though drawn to an apparatus, ‘324 teaches a same method for cooking “with an apparatus comprising” thus it would have been obvious to one of ordinary skill in the art to teach a same apparatus for cooking for its recognized purpose of implementing a cooking a method.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6 and 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-16, 19, 21 and 23 of copending Application No. 14/372374.  Although Independent claims 1, 12, 16, 19 and 21 are not identical, they are not patentably distinct from each other because the current claims are fully encompassed by the claimed limitations of ‘374.  ‘374 teaches each internal cooking temperature value (X) for the food stored in memory of the apparatus is prestored in the factory, before the first operational use of the apparatus at claims 2 and 3, calculating a first and second cooking duration at claims 8 and at claim 19 with respect to an estimated trend of a slope of the measured temperatures.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 6 and 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-15 of copending Application No. 16580442.  Although Independent claims 1 and 12 are not identical, they are not patentably distinct from each other because the current claims are fully encompassed by the claimed limitations of ‘442.  ‘442 teaches each internal cooking temperature value (X) for the food stored in memory of the apparatus is prestored in the factory, before the first operational use of the apparatus at claim 4, and at claim 3 with respect to as a function of a recorded thickness 


Claim Rejections - 35 USC § 101
Claims 12-15 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claimed inventions are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
With respect to step 1, Independent claim 12 recite “cooking apparatus comprising two heating plates” thus satisfying Step 1 of the Patent Office’s eligibility guidance test. 
With respect to step 2a of the eligibility test and whether the claims are directed to a judicial exception (Prong 1) and whether the judicial exception is integrated into a practical application (Prong 2).  The examiner notes that judicial exception may comprise mental processes, i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  It is noted the recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea.  In the instant case, under its broadest reasonable interpretation, the claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.
Further, claims can recite a mental process even if they are being claimed as being performed on a computer.  Generically reciting a processor may still recite a mental process even though the claim limitations are not performed entirely in the human mind.
In the instant case the mere nominal recitation of “storage in a memory of the apparatus” does not take the claim limitations out of the mental process because in this case imposes no limits on a specific means for calculating, the claims require mere data gathering steps to identify a variable and do not add any meaningful limits merely encompasses the user manually taking temperature measurement over a time period defined by known first and second time, or more specifically as taught by Allen calculating an estimated time frame when the cooking item will reach the desired cooking graduation, as well as other 
The claims merely require a storage means for accessing internal cooking temperature however the claims are silent to any means or automated method of calculating the first and second times and merely require accessing the information and calculating “as a function of” which encompasses the user manually accessing such and calculating by hand and more specifically as taught by the Allen by accessing USDA suggested correct cooking temperatures for all possible cooking graduations of all possible cooking item profiles (col. 12 lines 6-15).
The claims merely provide first and second cooking times as predetermined by accessing USDA suggested correct cooking temperatures for all possible cooking graduations of all possible cooking item profiles (col. 12 lines 6-15) and displaying estimated time frame when the cooking item will reach the desired cooking graduation, as well as other cooking graduations as taught Allen (col. 12 lines 4-12) and thus encompass the abstract ideas of comparing new and stored information and to identify options and/or using categories to organize, store and display information such as is known with paper cook books and numerical times and temperature observation, evaluation, judgment and opinion.  The claims cover performance of the limitation in the mind but for the recitation of generic memory, thus it is still in the mental processes grouping since the claim limitation can be performed in the mind. The data gathering steps are insignificant extra-solution activity and thus the judicial exception is not integrated into a practical application since mere instructions to implement an abstract idea on a computer and merely uses a computer as a tool to perform an abstract idea.
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 
In addition with respect to step 2A, the examiner notes that in addition to mental processes capable of being performed in the human mind, the judicial exception further may comprise mathematical concepts, relationships, formulas, equations and calculations.  The claims require mere data gathering steps to identify a variable and do not add any meaningful limits.  As such, Applicant’s claims further fail the eligibility test of step 2A, prong 1.
With regard to Prong Two, the Guidance states that a judicial exception in conjunction with a particular machine that is integral to the claim provides reasonable integration into a practical application. However, if an element does not more than link a judicial exception to a particular field of use, then the judicial exception may not be integrated into a practical application. As explained below, the Examiner finds that Applicant’s recitation of an apparatus comprising two heating plates fails to provide sufficient specificity to be integrated into a practical application, thereby failing the eligibility test of Step 2A, Prong Two.
Turning to Step 2B, the Examiner evaluates whether the claim provides an inventive concept. While the application of a judicial exception by or with a particular machine is an important clue in determining claim eligibility, it is not a transformative test. See MPEP 2106.05(b). In Parker v. Flook, the Supreme Court held that “a claim for an improved method of calculation, even when tied to a specific end use, is unpatentable subject matter under § 101.” Parker v. Flook, 427 U.S. 584, 595, n18 (1978).  The MPEP sets forth some relevant factors in determining whether a machine-implemented method satisfies subject matter eligibility: the particularity of the machine, whether the machine implements the steps of the method, and whether the involvement of the machine is extra-solution activity or a field of use. See MPEP 2106.05(b). 
With regard to the particularity of the machine, Applicant recites a generic apparatus comprising two heating plates which is insufficient to provide an inventive concept.  While use of a machine to accomplish a claimed method may provide an inventive concept, Applicant’s generic apparatus 
The additional claim element(s) with respect to “means for selecting a food item” as taught by Allen, “or means for estimating surface area occupied” as taught by Allen (col. 11 line 63) and two heating plates for cooking multiple foods as opposed to one as taught by Allen, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself since the claims are mere post‐solution activity that could be attached to almost any cooked food by merely following a recipe and maintaining cooking temperature and more specifically as taught by Allen as defined by physical attributes of the cooking time. By failing to explain how the process variable is selected, integrate into any specified cooking process, or specify a cooking of a food, the claim fails to improve the recited technological field. The steps merely monitor a process to achieve a known result and do not add any meaningful limits on use of the cooking processes, either manual or automated.  Taken alone or as an ordered combination, these additional elements do not amount to a claim as a whole that is significantly more than the exception. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp. vs. CLS).
Claims drawn to judicial exceptions are not made patent eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192, n14 (1981). Applicant’s recitation of a patent ineligible abstract idea of “an apparatus for cooking food comprising two heating plates” is an attempt to limit the use of an abstract idea to a particular field of use, rendering the claims ineligible for patent protection. See MPEP 2106.05(h).
Following the Revised Patent Subject Matter Eligibility Guidance from the Office, Applicant’s invention is unpatentable under § 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Allen (8931400).
Allen teach a cooking apparatus comprising heating surfaces for cooking food in contact method for implementing an apparatus for cooking a food, wherein the method comprises:
Means for selecting a food item (col. 12 lines 50-60).
storage in a memory of the apparatus of different internal cooking temperatures (X) for the food (col. 12 lines 5-9), to achieve an internal cooking temperature of the food to a greater or lesser degree as then desired by a user (col. 12 lines 4-9), each internal cooking temperature value (X) for the food stored in the memory of the apparatus is prestored in a factory, before a first operational use of the apparatus (col. 9 line 62; preprogrammed).
Means for estimating a surface area occupied on the food heating plate (col. 11 line 63) means for calculating (col. 7 lines 36-37) a first cooking time (T) for the duly positioned food (col. 14 lines 4-6), as a function of a lowest temperature (X) out of those stored in the memory (col. 12 lines 4-9, col. 12 lines 29-31), at the end of said calculated first cooking time (T), an indication to the user (col. 13 lines 59-61; time expired; col. 9 line 2), by the apparatus, that a first cooking result has been achieved (col. 14 lines 15-30), an automatic application by the apparatus of a calculated second cooking time (T) for the food increasing the cooking of said food (col. 14 lines 4-6), the calculation of the second cooking time (T) being a function of a second lowest internal cooking temperature of said temperatures stored in memory (col. 12 lines 4-9, col. 12 lines 29-31) and surface area occupied (col. 11 line 64) and indication to the user that a second cooking result has been achieved when the end of the second cooking time (T) is reached, the second cooking result being different than the first cooking result (col. 12 lines 4-9, col. 12 lines 29-31).
Allen is silent to teaching the cooking apparatus comprising two heating plates for heating the food upon its contact, however Allen does teach cooking more than one food at a time and thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a second heating plate for its art recognized purpose of cooking more than one 
Though silent to the surface area on two heating plates.  Allen does teach cooking more than one food at a time and thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a second heating plate for its art recognized purpose of cooking more than one food at time which may require different cooking temperatures from each other and on the corresponding estimated surface area (col. 11 lines 61-63) as taught by Allen.
The indication means comprises a luminous display (col. 9 lines 5-15).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach multicolored led for its art recognized purpose of providing indication to the user (col. 9 lines 5-15) and more specifically with respect to claim 13 and the means comprise means for sequencing the colors or color intensities by variations of chromatic coordinates such as with respect to flashing indicator for providing visual indication to the user that the food has reached the desired temperature or cooking status (col. 17 lines 30-35)

Allowable Subject Matter
Claims 1, 6 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  The method and apparatus for cooking Independent claims 1 and 12 defines over the prior art of record since the prior art does not teach, suggest or render obvious, with the apparatus operating and when the food is in contact with the heating plates, the apparatus records the thickness (Y) of the food, and/or records an estimated trend of a slope of the measured temperatures of at least one of the heating plates and the apparatus calculates the cooking time (T) for the selected kind of food item as a function of the recorded thickness (Y) of the food and/or as a function of the estimated trend of a slope of the measured temperatures of at least one of the heating plates, wherein the cooking time (T) for the food is calculated by calculating a first cooking time (T), as a function of the lowest temperature (X) out of those stored in memory, and at the end of the first calculated cooking time (T) the apparatus automatically applies a second calculated cooking time (T) for the food, the calculation of the second cooking time (T) being a function of the second lowest of said temperatures stored in memory (X), wherein the thickness is measured from a sensor and wherein when the end of the first cooking time (T) is reached, the apparatus indicates to the user that a first cooking result has been achieved, and when the end of the second cooking time (T) is reached, the apparatus indicates to the user that a second cooking result has been achieved, the second cooking result being different than the first cooking result. 
Response to Arguments
Applicant’s arguments with respect to the prior art, have been fully considered and are persuasive.   However the ODP rejections remain and upon further consideration, a new ground(s) of rejection is made of claims 12-15 in view of Allen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792